Citation Nr: 1415933	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of ventral hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from December 1964 to May 1968 and from June 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified via videoconference before the undersigned Veterans Law Judge in December 2011.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks benefits pursuant to 38 U.S.C.A. § 1151 for residuals of ventral hernia repair.  During his December 2011 hearing, he specified that ventral hernia repair surgery and delay in conducting such surgery in 2001 caused damage to his stomach area.  In an October 2009 statement, he also asserted that on February 4, 2003, he went to the emergency room, however, surgery was not performed in a timely manner.  Meanwhile there was bile in his abdominal cavity which caused contamination.  Ultimately, when evaluated in April 2009 for surgery he was told that surgery could not be performed due to the negligence in not treating him in an effective manner.

Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002).

A VA physician reviewed the record and offered an opinion in May 2011.  After discussing the Veteran's history, she stated as follows:

After review of all of the pertinent medical records it is this examiner's opinion that it more likely than not that the veteran's claimed disability of residuals of ventral hernia repair became worse as a result of the VA treatment.  There is no evidence that the additional disability resulted from carelessness, negligence, lack of skill or similar incidence of fault on the part of the VA personnel.  Although the complications of the surgery could have been reasonably foreseen, the severity of additional disability resulting from the event could not have been reasonably foreseen by the health care providers.

She further noted that surgical wound infections and poor healing are unfortunate and uncommon complications of surgery, but such is a reasonably foreseeable outcome.  She noted that a consent note of November 1, 2001 was documented in the Veteran's chart.  Having carefully reviewed the VA physician's opinion, the Board notes that it contains internal inconsistency in that the physician indicated that the complications could have been reasonably foreseen but that the severity of the additional disability could not have been reasonably foreseen.  It is unclear whether her conclusions support a finding that the proximate cause of additional disability was an event which was not reasonably foreseeable.  As such, clarification should be sought.

The Board additionally notes that during his December 2011 hearing, the Veteran stated that he had been granted Social Security Administration (SSA) disability benefits in 2008.  Records pertaining to this grant of disability benefits have not been obtained.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Obtain the following VA medical records from the Oklahoma City VA Medical Center:

a. all outpatient/inpatient/clinical records dating from November 2001 to December 2001; 

b. the informed consent form with the Veteran's signature that was signed prior to surgery in November 2001;

c. all outpatient/inpatient/clinical records dated from February 2003 to March 2003; and

d. the informed consent form with the Veteran's signature that was signed prior to surgery in February 2003.
3.  If after continued efforts to obtain the Federal records in accordance with steps 1 and 2, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Following completion of the above development, return the claims file to the physician who reviewed the file in May 2011 for an addendum report.

If that physician is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  If it is determined that an examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should provide an opinion regarding whether there is additional disability resulting from ventral hernia repair surgery performed by VA in November 2001 or February 2003 (and any delay in performing those surgeries) that were proximately caused by:

a. carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 

b. an event which was not reasonably foreseeable.

The underlying reasons for all opinions expressed must be included in the opinion.  The Veteran asserts that delay in treatment following presentation to the emergency room at VA resulted in infection and additional disability such that surgical repair of his hernia can no longer be performed.

If the physician is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Review the addendum/examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


